NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0207n.06
                            Filed: March 22, 2005

                                               No. 04-1365

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


MARIANNE WILLMAN,                                   )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
MERVIN C. WILLMAN, (Estate of)                      )
                                                    )
       Plaintiff-Appellant,                         )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR
ST. PAUL FIRE & MARINE                              )   THE EASTERN DISTRICT OF
INSURANCE CO.                                       )   MICHIGAN
                                                    )
       Defendant-Appellee                           )


       Before: MERRITT and ROGERS, Circuit Judges; and HOOD, District Judge.*
       ROGERS, Circuit Judge. The plaintiff, Marianne Willman, representing the estate of her

deceased husband, appeals the district court’s dismissal of her complaint for failure to state a claim

upon which relief can be granted. For the reasons set forth in the district court opinion, we affirm

the dismissal of the plaintiffs’ complaint.1

       *
       The Honorable Joseph D. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
       1
         In addition to failing to state a state-law claim upon which relief can be granted under
federal diversity jurisdiction, the plaintiffs also have failed to state a claim that would warrant
the exercise of federal question jurisdiction. Although the plaintiff did assert two claims based
on alleged due process violations of the Fourteenth Amendment, it is clear that these claims have
no merit because St. Paul is a private insurance company to which the Fourteenth Amendment
does not apply. United States v. Morrison, 529 U.S. 598, 621 (2000) (quoting Shelley v.
Kraemer, 334 U.S. 1, 13 (1948)) (“[T]he Fourteenth Amendment, by its very terms, prohibits
only state action . . . . ‘That Amendment erects no shield against merely private conduct,
No. 04-1365
Willman, et al v. St. Paul Fire




however discriminatory or wrongful.’”).

                                          -2-